DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2020 has been entered.
 
Status of the Claims
The Amendment received on 02 March 2020 has been acknowledged and entered.  
Claims 1, 3, 5, 7, 10, 13, 15-17, and 19-20 have been amended.  
Claims 2, 6, 8, 11-12, 14, and 18 have been canceled.  
No new claims have been added.  
Claims 1, 3-5, 7, 9-10, 13, 15-17, and 19-20 are currently pending.  

Response to Amendment and Arguments
Applicant's arguments filed 25 July 2019 have been fully considered but they are not persuasive.
Applicant argues (in Remarks, page 10 of 21), that A. The Pending Claims Are Not Directed to an Abstract Idea.  As argued previously, while the concept of identifying purchase options for travel is present in the pending claims, this concept is recited as part of much more specific technical operations (that do not merely constitute, e.g., organizing a human activity or 
 	In response to Applicant’s argument, the Examiner respectfully disagrees.  Applicant’s claims, under their broadest reasonable interpretation, as a whole recite a certain method or organizing human activity , which includes managing personal behavior or relationships or interactions between people and/or commercial or legal interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations).  Further, the claims do not provide an inventive concept by providing a technological improvement to a technological problem.  Instead, it appears to claim appear provide a business solution to a business problem.  To the extent that Applicants allege that the claims are directed towards a technological improvement, these aspects are addressed below, as part of the remaining steps of the analysis.
Applicant argues (in Remarks, page 10 of 21), that, in addition, even assuming, for the sake of argument, that the pending claims did “recite” a certain method or organizing human activity or a mental process (which Applicant does not concede), the pending claims recite numerous elements that integrate the alleged abstract subject matter into a practical application, such that the pending claims are not actually “directed to” an abstract idea. This is confirmed by the similarly of the pending claims to the claims at issue in numerous Federal Circuit cases Enfish, McRO, Finjan, Core Wireless, and Data Engine) that were held to be eligible under § 101, as well as claim 1 of the USPTO’s Subject Matter Eligibility Example 42.
 In response to Applicant’s argument, the Examiner respectfully disagrees.  Unlike Enfish, Applicant’s claims the Challenged Claims do not specifically improve computer functionality; they merely use computer functionality.  Unlike McRO’s claims which are directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), Applicant’s claims appear to be business solution to determining travel options, not an overall improvement to the computing system or to another technology.  Simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application or provide an inventive concept. Unlike Finjan, Applicant’s claims do not provide a “non-abstract improvement to computer technology.”  Unlike Core Wireless, Applicant’s claims do not improve access times for mobile interfaces.  Applicant’s ability to show travel data does not include any requirement for performing the claimed functions in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas.  Unlike Data Engine, which allow a user to ‘flip through’ several pages of a notebook to rapidly locate information of interest, when Applicant’s claims are read as a whole, the claims do not appear to improve the efficient functioning of computers.  Unlike Example 42, Applicant’s claims do not provide significantly more by providing a technological improvement to a technological problem, thereby integrating the method of organizing human activity into a practical application.  Further, Applicant appears to add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Applicant argues (in Remarks, pages 10-11 of 21), that the Office’s response to these points distills to the argument that the pending claims merely recite a business solution to a business problem. This is incorrect. The pending claims recite operations and configurations that enable computers to automatically provide users with suitable travel options for purchase and/or selection for travel during an interval to a plurality of appointments, where such options are based on the user’s own preference(s), without the user having to manually investigate travel options and manually compare them with their travel plans. This is a technical solution. What’s more, even if, arguendo, the pending claims did also solve a business problem, this does not detract from their eligible nature. See, e.g., Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1291 (Fed. Cir. 2016) (reversing district court’s ineligibly finding even though “[t]he patents in suit concern, inter alia, parts of a system designed to solve an accounting and billing problem.  
 	In response to Applicant’s argument, the Examiner respectfully disagrees.  First, Applicant’s generic computer components (e.g. computing device, application and/or processor) are merely invoked as tools to perform the abstract idea.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Secondly, Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  
Thirdly, Applicant has not solved a known technological problem in computers in a particular way by having a user first input his preferences, then having the computing device present results based on the user’s preferences.  Lastly, unlike Amdocs
Applicant argues (in Remarks, page 11 of 21), that further, Applicant argued that the pending claims are similar to claim 1 of Example 42 in that they recite a combination of elements, which go well beyond the alleged human activity and mental process as part of a practical application that enables computers to automatically provide users with suitable travel options for purchase and/or selection, where such options are based on the user’s own preference(s), without the user having to manually investigate and consolidate travel options and manually compare them with their manually consolidated travel plans as generally required in the prior art. In this manner, users may more expeditiously purchase travel options that are already tailored to their schedule so that they can readily adapt their own travel strategy. In response, the Office does not actually dispute the practical nature of the application provided by the pending claims. Instead, the Office merely argues that the additional elements amount to no more than mere instructions to apply a judicial exception using a generic computer component. This, however, is incorrect for the reasons explained above.
 In response to Applicant’s arguments, the Examiner respectfully notes that first, unlike Example 42, Applicant’s claims do not provide significantly more by providing a technological improvement to a technological problem, thereby integrating the method of organizing human activity into a practical application.  Providing travel options to a user based on a user’s preference for options for travel plans, does not appear to improve the performance of the computing device or the user interface.  Secondly, Applicant appears to add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); and adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) which does not integrate the judicial exception into practical application.  Thirdly, the claims lack an inventive concept because they do not make any improvement to the technology involved.  The generic computer components (i.e. computing device, interface, and application) 
Applicant argues (in Remarks, pages 11-12 of 21), that this is confirmed by the similar of the pending claims to Claim 3 of Example 46 of the October 2019 Update. In Example 46, the invention relates to monitoring the behavior of livestock animals in response to conditions that can provide clues as to their general health (instead of requiring the farmer to do so manually). See, October 2019 Update at pp. 30-31. The system may then send signals to control conventional farm equipment based on behavior triggers (e.g., operate a conventional sorting gate to separate a distressed animal from the heard). See, October 2019 Update at p. 31. In connection therewith, Claim 3 recites:
3. A method for monitoring health and activity in dairy livestock animals comprising:
(a)    causing a herd of livestock animals to enter a sorting gate that is automatically operable, wherein each animal in the herd is equipped with an animal sensor having a radio frequency transponder,

(b)    for a particular animal in the herd, obtaining, by a radio frequency reader mounted on or near the sorting gate, animal-specific information from the animal sensor when the animal sensor is within proximity to the radio frequency reader, the animal-specific information comprising animal identification data and at least one of body position data, body temperature data, feeding behavior data, and movement pattern data,

(c)    analyzing, by a processor, the obtained animal-specific information from step (ii) with respect to animal information stored in a herd database to identify the animal and to determine whether the animal is exhibiting an aberrant behavioral pattern as compared to the past behavior of the animal,

(d)    automatically operating the sorting gate, by the processor sending a control signal to the sorting gate to route the animal into a holding pen when the analysis results from step (iii) for the animal indicate that the animal is exhibiting an aberrant behavioral pattern, and by the processor sending a control signal to the sorting gate to permit the animal to freely pass through the sorting gate when the analysis results for the animal indicate that the animal is not exhibiting an aberrant behavioral pattern, and

(e)    repeating steps (b) through (d) for each animal in the herd.

 	The October 2019 Update finds that that steps (a) through (c) and (e) recite abstract subject matter and, in particular, merely link a mental process applied on a computer to the field of livestock management. See, October 2019 Update at pp. 39-40. However, the Update 
The pending claims similarly recite a practical application.  As can be appreciated, Claim 1 recites numerous additional limitations that integrate the alleged abstract concept (e.g., accessing calendar data for a user, identifying first and second purchase options, receiving a selection of at least one of the purchase potions, and publishing the selected at least one of the purchase options) into a practical application, enabling computers to automatically provide users with suitable travel options for purchase and/or selection for travel during an interval to a plurality of appointments, where such options are based on the user’s own preference(s), without the user having to manually investigate travel options and manually compare them with their travel plans and preferences.  For all of the above reasons, the pending claims of the current application are not directed to an abstract idea.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, unlike Example 46, Applicant’s claims merely link the judicial exception to a technical field, and does not add a meaningful limitation in that it employs the information provided by the judicial exception.  Secondly, although Applicant appears to be referring to the previous set of claims in the previous office action, the current claims recite an abstract idea.  
Applicant argues (in Remarks, page 13 of 21), that B. The Pending Claims Recite Significantly More Than Any Alleged Abstract Idea.  Even assuming, arguendo, that the pending claims are directed to an abstract idea under Step 2A, they surely recite something significantly more than the abstract idea itself under Step 2B of the framework from Alice Corp. and Mayo.  As argued previously, each pending independent and dependent claim recites a combination of features that involves far more than the performance of well-understood, routine, and 
 	In response to Applicant’s arguments, the Examiner respectfully notes that the “generating," "generating,” “generating,” and “populating" steps were re-evaluated and determined to be well-understood, routine, conventional activity in the field because the computing device/purchase interface is generic and generating multiple travel segments, generating a first purchase option, generating a second purchase option, and populating a purchase interface with the computing device is well understood, routine, and conventional because the specification has demonstrated the computing device/processor/system (including general purpose) that can be used for the generating, generating, generating and populating steps as described in para ([0024]-[0032], [0045]). For 
Applicant argues (in Remarks, page 13 of 21), that in response, the Office cites to Goldstein et al. (U.S. Pub. No. 2013/0046788), Saint-Just et al. (U.S. Pub. No. 2015/0371155), and Ben-Yehuda et al. (U.S. Pub. No. 2008/0046298) to support that the pending claims recite well-understood, routine, and conventional activities previously known to the industry. However, as confirmed at least by the analysis set forth in response to the section 103 rejection, there is no evidence in these references that combination of features recited by the pending claims was well-understood, routine, and conventional.  Further, under the machine-or-transformation test, a claimed process may be patent-eligible under §101 if (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article to a different state or thing. In re Bilski, 545 F.3d 943, 954 (88 USPQ2d 1385) (CA Fed. 2008) (en banc). While the machine-or-transformation test is not the sole test for determining whether a process is patent-eligible under §101, the machine-or-transformation test is a useful and important clue, and investigative tool, for making this determination. Bilski v. Kappos, 95 USPQ2d 1001, 1007 (U.S. 2010). As demonstrated herein, the claims recite features that transform a calendar (a particular article), and the series of information included therein, to a travel plot (a different state or thing) that can then be used as a basis for creating travel options for a user.
 	In response to Applicant’s argument, the Examiner respectfully disagrees for reason stated above in the Examiner response to #14 above.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 9-10, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1 and 3-5 are directed to a method (i.e., a process); Claims 7, 9-10, 13, and 15-16 are directed to a computer-readable storage media (i.e., a manufacture); and Claims 17 and 19-20 are directed to a fare selection computing device (i.e., a machine).  Therefore, Claims 1, 3-5, 7, 9-10, 13, 15-17, and 19-20 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1, recites receiving and storing at least one transit preference for a user; receiving, an indication of an interval for upcoming travel by the user; accessing calendar data for a user, the calendar data including locations and times for a plurality of appointment for the user during the interval; retrieving transit data for a travel merchant from a travel data structure, the transit data a plurality of travel schedules for a plurality of modes of transit and fares for the plurality of modes of transit, wherein the travel schedules are specific to the locations and times of the appointments for the user in the accessed calendar data; generating multiple travel segments for the appointments of the accessed calendar data and compiling the multiple travel segments into a travel plot for the interval, the multiple segments each representative of travel between locations of consecutive ones of the appointments; generating from the travel schedules included in the transit data, a first purchase option consistent with the travel plot and based on the at least one transit preference, the first purchase option including a total price for the travel passes for each of the segments of the travel plot via at least a first mode of transit; generating from the travel schedules included in , a second purchase option consistent with the travel plot and based on the at least one transit preference, the second purchase option including a total price for travel passes for each of the segments of the travel plot via at least a second mode of transit, different than the first mode of transit; and displaying the first and second purchase option to the user; receiving a selection of one of the first and second purchase options; and in response to the selection, 
 	Independent claim 7 recites receive at least one transit preference of a user and store the at least one transit preference; access calendar data for a user, the calendar data including locations and times for multiple appointments for the user over a predetermined interval; retrieve transit data from a travel data structure, the transit data including multiple transit options and associated fares for travel in at least one region associated with locations of the one or multiple appointments for the user; generate travel segments for the appointments of the accessed calendar data and compile the travel segments into a travel plot for the predetermined interval, the segments each representative of travel between locations of consecutive ones of the appointments; generate, from the travel options, a first purchase option and a second purchase option consistent with the travel plot and based on the at least one transit preference for the user, each of the first and second purchase options including travel oases for transit for each of the segments of the travel plot and a total fare for the travel passes; and cause the first and second at least one purchase options option to be displayed to the user in an order based, at least in part, on the total fare associated with the first and second purchase options; receive a selection of the first and/or second purchase option from the user; and after receiving the selection, cause a purchase transaction, to a payment account associated with the user, for the selected purchase option(s), in response to a purchase input from the user for the purchase option(s).
	Independent claim 17 recites receive the at least one user preference from a user 
receive an indication of an interval for upcoming travel by the user; in response to the indication of the interval: access calendar data for the user, the calendar data including locations and times for multiple appointments within the interval; retrieve travel data from a data structure associated with a transit merchant for at least the interval, the transit data including a plurality of travel schedules for a plurality of modes of transit and fares for a plurality of modes of transit, wherein the travel schedules are specific to the locations and times of the appointments for the user in the accessed calendar data; generate multiple travel segments for the appointments of the accessed calendar data and compile the multiple travel segments into a travel plot for the interval, the multiple segments each representative of travel between locations of consecutive ones of the appointments; generate, from the travel schedules included in the travel data, multiple travel options for the user consistent with the travel plot and based on the at least one user preference, each of the  travel options including travel passes for transit for each of the segments of the travel plot and a total fare for the travel passes, a first one of the multiple travel options including a term-pass option, and a second one of the multiple travel options including a per-ride-pass option; and display the multiple travel options and associated total fares.
 	As per independent claims 1, the limitations as a whole recite a method of organizing human activity.  The limitations of receiving and storing at least one transit preference for a user; receiving, an indication of an interval for upcoming travel by the user; accessing calendar data for a user, the calendar data including locations and times for a plurality of appointment for the user during the interval; retrieving transit data for a travel merchant from a travel data structure, the transit data a plurality of travel schedules for a plurality of modes of transit and fares for the plurality of modes of transit, wherein the travel schedules are specific to the locations and times of the appointments for the user in the accessed calendar data; generating multiple travel segments for the appointments of the accessed calendar data and generating from the travel schedules included in the transit data, a first purchase option consistent with the travel plot and based on the at least one transit preference, the first purchase option including a total price for the travel passes for each of the segments of the travel plot via at least a first mode of transit; generating from the travel schedules included in the transit data, a second purchase option consistent with the travel plot and based on the at least one transit preference, the second purchase option including a total price for travel passes for each of the segments of the travel plot via at least a second mode of transit, different than the first mode of transit; and displaying the first and second purchase option to the user; and receiving a selection of one of the first and second purchase options, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations by managing personal behavior or relationships or interactions between people and/or commercial or legal interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people and/or commercial or legal interactions.  For example, but for the “by a computing device” language, “receiving,” “receiving,” ”accessing,” “retrieving,” “generating,” generating,” “generating,” “displaying,” “receiving,” and “populating” in the context of this claim encompasses the user manually access calendar data, receiving a selection of a purchase option, and publishing the selection.   

Step 2A Prong 2
 a computing device, a payment application, a personal information manager application, and a purchase interface) – using the computing device to perform the receiving, receiving, accessing, retrieving, generating, generating, generating, displaying, and receiving steps. The computing device in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and storing at least one transit preference, receiving an indication of an interval, accessing calendar data for the user, retrieving transit data, generating multiple travel segments, generating a first purchase option, generating a second purchase option, displaying the first and second purchase option, and receiving a selection) such that it amounts no more than mere instructions to “apply” the exception using a generic computer component.  
Further, in regards to the “computing device... generating multiple travel segments, generating a first purchase option, generating a second purchase option, displaying the first and second purchase option, and populating a purchase interface…”, the “generating," “generating,” “generating,” and “populating” steps are recited at a high level of generality (i.e. as a means of ....The computing device that performs the generating, generating, generating,  and populating steps is also recited at a high level or generality), and merely automates the generating, generating, generating, and populating steps.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “receiving,” “receiving,” “accessing,” “retrieving,” “generating,” “generating,” “generating,” “displaying,” and “receiving” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
 Further, the “generating," "generating,” “generating,” and “populating" steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the computing device/purchase interface is generic and generating multiple travel segments, generating a first purchase option, generating a second purchase option, and populating a purchase interface with the computing device is well understood, routine, and conventional because the specification has demonstrated the computing device/processor/system (including general purpose) that can be used for generating, generating, generating and populating as described in para ([0024]-[0032], [0045]). For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible.

Step 2A Prong 1
 	Independent claims 7 and 17 as a whole recite a method of organizing human activity.    As per independent claim 7, the “receive at least one transit preference of a user and store the at least one transit preference”; “access calendar data for a user, the calendar data including one or multiple appointments for the user over a predetermined interval”; “retrieve transit data from a travel data structure”; “generate travel segments for the appointments of the accessed calendar data and compile the travel segments into a travel plot”; “generate, from the travel options, a first purchase option and a second purchase option”; cause the first and displayed to the user in an order based, at least in part, on a total fare associated with the first and second purchase options”’ receive a selection of a first and/or second purchase option from the user,” and after receiving the selection, cause a purchase transaction, to a payment account” is a method of managing personal behavior or relationships or interactions between people and/or commercial or legal interactions.  As per independent claim 17, the “receive the at least one user preference from a user and store the at least one user preference; receive an indication of an interval for upcoming travel by the user; “access calendar data for the user, the calendar data including multiple appointments within a defined interval,” “retrieve travel data from a data structure associated with a transit merchant for at least the interval”; “generate multiple travel segments for the appointments of the accessed calendar data and compile the multiple travel segments into a travel plot for the interval”; “generate, from the travel schedules included in the travel data, identify multiple travel options for the user consistent with based on the travel plot and based on the at least one user preference”; “display the multiple travel options and associated total fares”; and “receive a selection of at least one of the multiple travel options from the user” is a method of managing personal behavior or relationships or interactions between people and/or commercial or legal interactions.  The mere recitation of a generic computer (e.g. “storage media,” “instructions,” “at least one processor,” and “a personal information manager application, of claim 7; and “a fare collection computing device,” “memory,” “presentation device,” “at least one processor,” “instructions,” “a personal information manager application,” and “a purchase interface” of claim 17) do not take the claim out of the methods of organizing human activity. Thus, the claims recite an abstract idea.
 	
Step 2A Prong 2
As per Independent claims 7 and 17, the judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” receive,” access,” “retrieve,” “generate,“ ”generate,” “cause to be displayed,” “receive,” and “cause a transaction”  of independent claim 7, and the “receive,” “receive,” “access,” “retrieve,” “generate,” “generate,” “display,” and “receive” of independent claim 17 in a computer environment. 
Further, in regards to the “computing device” in claim 7,... generate travel segments, and generate a first purchase option and a second purchase option, the “generate" and “generate” steps are recited at a high level of generality (i.e. as a means of ....The computing device that performs the generate and generate steps is also recited at a high level or generality), and merely automates the generating and generating steps.  In regards to the “computing device” and “purchase interface” in claim 17,... generate multiple travel segments; generate multiple travel options; and populate a purchase interface, the “generate," “generate,” and “populate” steps are recited at a high level of generality (i.e. as a means of ....The computing device and/or that performs the generate, generate, and populate steps is also recited at a high level or generality), and merely automates the generating and generating steps. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claim computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.

Step 2B
 Independent claims 7 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a  “storage media,” “instructions,” “at least one processor,” and “a personal information manager application” of claim 7 to perform the “receive,” “access,” “retrieve,” “generate,” “generate,” “cause to be displayed,” “receive,” and “cause a purchase transaction”; and “a fare collection computing device,” “memory,” “presentation device,” “at least one processor,” “instructions” and “a personal information manager application” of claim 17 to perform the “”receive,” “receive,” “access,” “retrieve,” “generate,” “generate,” “display,” and “receive” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “generate"  and "generate” steps of claim 7; and the “generate,” “generate,” and “populate" steps of claim 17 have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the computing device/purchase interface is generic and generating multiple travel segments, generating a first purchase option, generating a second purchase option, and populating a purchase interface with the computing device is well understood, routine, and conventional because the specification has demonstrated the computing device/processor/system (including general purpose) that can be used for generate, generate and/or populate as described in para ([0024]-[0032], [0045]). For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are not patent eligible.
	As per dependent claims 3-5, 9-10, and 15-16 the limitations merely narrow the previously recited abstract idea limitations. Dependent claim 3 recites a transit preference relates to a weather condition.  Dependent claim 4 recites the travel plans overlap in part.  Dependent claim 5 recites travel passes include at least a term-pass option a pass-per-purchase option.  Dependent claim 9 recites the first travel option includes a different total fares than the second travel option.  Dependent claim 10 recites travel passes of first and Dependent claim 15 recites a prior location is a location in a prior appointment.  Dependent claim 16 recites a prior location is a business address.  For the reasons described above with respect to claims 1, 7, and 17, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 13, the recitation of “access weather data…” is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 7, and hence is directed towards the same abstract idea; and the “identify the first and second purchase options…” is further directed to a mental process (e.g. observations, evaluations, judgments, and opinions).  Similar to above, the “access” is just mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  
For the reasons described above with respect to claim 7, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 19, the recitation of “generate a purchase transaction for the first one of the multiple travel options in response to a selection, by the user…” is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 17, and hence is directed towards the same abstract idea. Similar to above, the “generate,” is just mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  
 	As per dependent claim 20, the recitation of “identify at least one of the multiple travel options…” is further directed to a method of organizing human activity described in claim 17; and a mental process as the step can be performed in the human mind (e.g. observations, evaluations, judgments, and opinions).  For the reasons described above with respect to claim 17, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
1) Goldstein et al. (US PG Pub. 2013/0046788) discloses a calendar-based suggestion of a travel option by analyzing the calendar data and the travel data and determining a set of one or more travel options that are compatible with the one or more events described in the calendar data, where the determination that a travel option is compatible with an event of the user is based on the period of time for the event, on the period of time for the travel option, or on both; 
2)  Saint-Just et al. (US PG Pub. 2015/0371155) discloses a method, computer program, and system for planning, reserving, and purchasing travel accommodations from calendar events, wherein the system accesses the calendar of the traveler and detects upcoming meetings (dates, times and locations), conducts a search directed to travel options that coincide with the calendar event, presents one or more travel options from the available travel options to the user; and receiving the selection of a given travel option from the one or more travel options from the user;
3)  Ben-Yehuda et al. (US PG Pub. 2008/0046298) discloses a system and method for travel planning by scheduling a plurality of activities within one or more time intervals and generating a travel plan where presenting information about pricing of at least three targeted travel services on a single screen including a plurality of distinct bundling combinations; 
4)  Manolescu (US PG Pub. 2010/0088026) discloses a location-aware selection of public transportation where a destination may be identified automatically through an interface with the user's scheduling tool (e.g., appointment book or calendar application) on the mobile device; and transit times may be collected and stored in a route database so that the public transportation selector may optimize the transportation options presented to the user which may include station/stop location information, route identifier, departure and arrival times, and fare costs;
Naghian et al. (US Patent No. 7,209,757) discloses location information services which are provided to mobile users based on location information.
6)  Dutta et al. (US PG Pub. 2014/0365107) discloses specifying travel times for calendar events by providing a calendar application with a travel time tool to create the travel time representation for an appointment, wherein the travel time tool can dynamically compute the travel time based on the location of the calendared event, another location and a mode of transportation.

However, the prior art listed above does not disclose of fairly teach:
automatically retrieving, by the computing device, transit data for a travel merchant from a travel data structure, the transit data including a plurality of travel schedules for a plurality of modes of transit and fares for the plurality of modes of transit, wherein the travel schedules are specific to the locations and times of the appointments for the user in the accessed calendar data

Claims 1, 7, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 3-5, 9-10, 13, 15-16, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                    
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 12, 2021